Title: From Thomas Jefferson to Joseph Marx, 4 June 1796
From: Jefferson, Thomas
To: Marx, Joseph


                    
                        Sir
                        Monticello June 4. 1796.
                    
                    I am favored with yours of May 29. Some time in the course of the last year I was informed by Mr. Meade that he held a draught of Mr. Ceracchi’s on me for 1000 D. and desired to know if it was good. I explained to him, too much at length to be here repeated, how unfounded the draught was, and that I should not accept it. Nothing further therefore is now necessary than to repeat to you that I do not propose to accept the said bill, nor claim the bust on which it is drawn. I am Sir Your very humble servt
                    
                        Th: Jefferson
                    
                